PER CURIAM: *
IT IS ORDERED that Appellee’s unopposed motion to vacate sentence of the District Court is GRANTED.
IT IS FURTHER ORDERED that Appellee’s unopposed motion to remand case to district court for resentencing is GRANTED.
IT IS FURTHER ORDERED that Appellee’s unopposed motion to extend time to file Appellee’s brief 30 days from the *418Court’s denial of Appellee’s motion to vacate sentence and to remand case is DENIED AS UNNECESSARY.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.